DETAILED ACTION
This is in response to communication received on 11/23/20. 
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/2/19, 4/14/20, and 8/21/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being unclear on claim 8 and 12 is withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-9 and 11-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for claim 4, it has been amended to include the limitation teaches coating a web with a first layer including at least one of inorganic polymers. However, there is not support in the specification for inorganic polymers. There is only support for organic polymers (see paragraph 23 of the specification).
As such, appropriate correction is required.
As for claims 5-9 and 11-17, as they depend from claim 4 and thereby contain all the limitations thereof, they are similarly rejected to claim 4. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 on claim 1, 2, 4-7, 9, 14, 17, 18 and 20 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 as evidenced Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO on claim 8 and 16 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 in view of Seto et al. WO 02/073250A2 hereinafter SETO on claim 3 and 19 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 in view of Gray et al. US Patent Number 4,879,140 hereinafter GRAY on claim 11 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS on claim 12 and 15 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2) on claim 13 is withdrawn because the independent claim 1, 4, and 18 have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 further in view of HEBERGER (US Patent Number 5,968,664) on claim 21 is withdrawn because the independent claim 1, 4, and 18 have been amended.
Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 and Argoitia US PG Pub 2003/0031870 hereinafter ARGOITIA2.
As for claim 1, Examiner notes the limitation of coating a web, without a release layer, with a multi-layer thin film that as written, encompasses an embodiment wherein the phrase ‘without a release layer’ describes the web and not necessarily limits what is coated on the web, especially when viewed with the limitation of a multilayer thin film having at least one layer including an organic colorant and a composite/organic composite which is open-ended and allows for the inclusion of unrecited layers into the film. As such the claims still reads on embodiments wherein an uncoated web is coated with a release layer as part of the multi-layer film.
JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber'' (abstract, lines 1-6) and i.e. a method of forming a thin film device.
coating a web, without a release layer, with a multilayer thin film.
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. release the multilayer thin film from the web.
JOSEPHY is silent on a multilayer thin film having at least one layer including an organic colorant and a composite organic/inorganic layer.
However JOSEPHY does teach “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (column 5, line 66 – column 6, line 3), i.e. wherein forming a composite… layer by depositing layers.
JOSEPHY further teaches “Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide” (column 6, lines 4-9).
ARGOITIA1 teaches “The present invention is related generally to surface relief devices” (column 1, lines 30-31) and 

ARGOITIA1 teaches “Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (SiO2), aluminum oxide (Al2O3)… aluminum fluoride (AlF3)… combinations thereof, or any other low index material having an index of refraction of about 1.65 or less. For example, organic monomers and polymers can be utilized as low index materials, including dienes or alkenes such as 60 acrylates (e.g., methacrylate), perfluoroalkenes, polytetrafluoroethylene (Teflon), fluorinated ethylene propylene (PEP), combinations thereof, and the like” (column 8, lines 50-62; see further column 8, lines 35-59), i.e. wherein organic and inorganic materials can have refractive indexes.
It would have been obvious to one of ordinary skill in the art to have a multilayer thin film having at least one layer including… a composite organic/inorganic layer in the process of JOSEPHY because ARGOITIA teaches that organic materials and inorganic materials can form low refractive index materials useful in forming the stacks of JOSEPHY.
ARGOITIA2 teaches “Diffractive pigment flakes include single layer or multiple layer flakes that have a diffractive structure formed on a surface thereof” (abstract, lines 1-3).
ARGOITIA2 teaches “The background color can be obtained by any combination of organic or inorganic layers with selective or non-selective, single or combined optical properties such as absorption, emission, reflection, scattering, fluorescence, and the organic colorants.
It would have been obvious to one of ordinary skill in the art to have a multilayer thin film having at least one layer including an organic colorant in the process of JOSEPHY because ARGOITIA2 teaches that such organic layers can form the desired background color for a pigment flake.
JOSPHEY is silent on applying a localized tension to the web.
GEISSLER2 teaches "coating a linearly moving substrate in a vacuum chamber having a vapor deposition section, by means of reactive physical vapor deposition (PVD), with at least one metal in the presence of oxygen, so that part of the metal reacts with oxygen to form metal oxide, and unreacted metal and metal oxide formed are deposited in asymmetric distribution over the vapor deposition section in relation to the movement direction of the linearly moving substrate, to give a PVD layer or a plurality of PVD layers arranged one above another ... (b) detaching the applied PVD layer or layers ... (c) comminuting the detached PVD layer or layers" (paragraph 98- 100), i.e. wherein forming a thin film device.
GEISSLER2 further teaches "The detachment of the PVD layer or layers in step (b) may be accomplished by passing the coated, linearly moving substrate through a solvent or a solvent mixture. Detachment may additionally take place by exposure to mechanical forces, with the substrate, for example, being passed over deflecting rolls, thus causing the film of metal to rupture and undergo detachment" (paragraph 143), wherein the mechanical force is being applied to the web by passing over a roll, i.e. applying a localized tension to the web. 
applying a localized tension to the web is used to release the multi-layer thin film, because GEISSLER teaches that such a process can remove multi-layer metal pigment stacks from support webs.
As for claim 2, JOSEPHY further teaches "Additional protective layers can be deposited on each side of the aluminum layers by adding two additional deposition sources between the coating and metal deposition sources" (column 2, lines 56-59), i.e. wherein the multi-layer thin film includes 3 layers.
As for claim 3, JOSEPHY is silent on wherein the multi-layer thin film includes a Fabry-Perot structure.
However JOSEPHY does teach “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (column 5, line 66 – column 6, line 3), i.e. wherein forming a composite… layer by depositing layers.
ARGOITIA1 teaches “These three layers 52, 54 and 56 form a Fabry-Perot structure… these layers will add a color shifting feature to optical structure 50, meaning that the color changes depending upon viewing angle” (column 7, lines 47-50).
It would have been obvious to have the three layers of ARGOITIA1 formed in the process of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure.
Claim 4-6, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1.
As for claim 4, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber'' (abstract, lines 1- 6) i.e. a method of forming a thin film device.	
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), and that "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3), and “Inorganic materials such as oxides and fluorides can be deposited so as to produce protective coatings or thin layers that can be separated and made into flakes. Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide” (column 6, lines 4-9), wherein the metallic layers applied have reflective properties and a protective layer can be applied around those layer and thus first, i.e. coating a web with a first layer… coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multi-layer thin film.
JOSEPHY is silent on the first layer including at least one of… inorganic dielectric particles.
However, JOSEPHY does teaches “Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide” (column 6, lines 4-9).
ARGOITIA1 teaches “Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (SiO2), aluminum oxide (Al2O3)… aluminum fluoride (AlF3)… combinations thereof, or any other low index material having an index of refraction of about 1.65 or less” (column 8, lines 49-53), i.e. wherein silicon dioxide, aluminum oxide and aluminum fluoride are dielectric materials.
Thereby, as evidenced by ARGOITIA1, JOSEPHY inherently teaches first layer including at least one of… inorganic dielectric particles.
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier'' (abstract, lines 13-14), i.e. releasing the multilayer thin film from the web.
JOSPHEY is silent on by a dry technique of applying a localized tension to the web.
GEISSLER2 teaches "coating a linearly moving substrate in a vacuum chamber having a vapor deposition section, by means of reactive physical vapor deposition (PVD), with at least one metal in the presence of oxygen, so that part of the metal reacts with oxygen to form metal oxide, and unreacted metal and metal oxide formed 
GEISSLER2 further teaches "The detachment of the PVD layer or layers in step (b) may be accomplished by passing the coated, linearly moving substrate through a solvent or a solvent mixture. Detachment may additionally take place by exposure to mechanical forces, with the substrate, for example, being passed over deflecting rolls, thus causing the film of metal to rupture and undergo detachment" (paragraph 143) wherein the mechanical force is being applied to the web by passing over a roll, i.e. applying a localized tension to the web.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the mechanical forces of GEISSLER to release the multi-layer thin film from the web of JOSE PHY such that it is by a dry technique of applying a localized tension to the web because GEISSLER teaches that such a process can remove multilayer metal pigment stacks from support webs.
As for claim 5, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), which inherently involves further comprising collecting the released multi-layer thin film as the sandwich must be collected in order to go through a second process.
As for claim 6, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. further comprising grinding the released multi-layer thin film.
As for claim 9, JOSEPHY teaches "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes" (column 3, lines 1-5), i.e. wherein the dry technique is followed by process to reduce particle size. 
JOSEPHY is silent on an ultrasonic application.
GEISSLER teaches "The comminuting of the detached fragments of the film of metal in step (c) may be accomplished by mechanical exposure, as for example by stirring and/or by irradiation of ultrasound, until the desired PVD metallic effect pigment size is reached" (paragraph 144; emphasis added), i.e. an ultrasonic application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ultrasonic application in the process of JOSE PHY such that wherein the dry technique is followed by an ultrasonic application because GEISSLER teaches that such a process was a known alternative to the stirring/agitation process taught by JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
As for claim 14, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in wherein each coating is independently applied using a process under vacuum chosen from physical vapor deposition.
As for claim 17, JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solventsoluble coating" (column 2, lines 46-51) and further teaches "Additional protective layers can be deposited on each side of the aluminum layers by adding two additional deposition sources between the coating and metal deposition sources" (column 2, lines 56-59), i.e. wherein coating a web with a first layer; coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multi-layer thin film wherein the protective layers form the first layer and second layer.
JOSEPHEY further teaches "Alternatively, the protective layer can be an inert, insoluble inorganic material which forms a hard clear coat that bonds to both sides of the metal layer" (column 5, lines 50-53), i.e. wherein the first layer and the second layer each independently include at least one of colorless particles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1.
As for claim 7, JOSEPHY is silent on a wherein the first and the second layer are each independently a composite organic/inorganic layer.
However JOSEPHY does teach “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (column 5, line 66 – column 6, line 3), i.e. wherein forming a composite… layer by depositing layers in stacks.
JOSEPHY further teaches “Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide” (column 6, lines 4-9).
ARGOITIA1 teaches “The present invention is related generally to surface relief devices” (column 1, lines 30-31).
ARGOITIA1 teaches “Suitable materials for dielectric layer 54 include those having a ''high" index of refraction, defined herein as greater than about 1.65, as well as those having a "low" index of refraction, which is defined herein as about 1.65 or less” (column 8, lines 30-34).
ARGOITIA1 teaches “Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (SiO2), aluminum oxide (Al2O3)… aluminum fluoride (AlF3)… combinations thereof, or any other low index material having an index of refraction of about 1.65 or less. For example, organic monomers and polymers can be utilized as low index materials, including dienes or alkenes such as 60 acrylates (e.g., methacrylate), perfluoroalkenes, polytetrafluoroethylene (Teflon), fluorinated ethylene propylene (PEP), 
It would have been obvious to one of ordinary skill in the art to have wherein the first and the second layer are each independently a composite organic/inorganic layer in the process of JOSEPHY because ARGOITIA teaches that organic materials and inorganic materials can form low refractive index materials useful in forming the stacks of JOSEPHY.
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 and 6 above, further in view of Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO.
As for claim 8, JOSEPHY is silent on wherein the dry technique is followed by an application of a velocity gas, air or stream.
However, JOSEPHY does teach that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. wherein the dry technique is followed by a milling process.
KAWAMOTO teaches "Disclosed is a milling and classifying apparatus, adapted to produce toner fine particles, comprising a collision mill, and an air classifier, wherein the collision mill comprises a jet nozzle room" (abstract, liens 1-4).
an application of a velocity gas, air or stream.
Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the dry technique is followed by an application of a velocity gas, air or stream.
As for claim 16, JOSEPHY is silent on wherein the grinding is a process chosen from jet mill.
JOSEPHY does teach that after removal from the support substrate "The multilayer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air-milled to further reduce particle size" (column 3, lines 1-5), i.e. grinding the particles with air process.
KAWAMOTO further teaches "shows a typical construction of conventional jet mills. As shown in FIG. 1, coarse toner particles A to be milled are fed from inlet 13 of collision mill 11 into injection nozzle 12. High pressure air B is fed into injection nozzle 12, thereby the coarse toner particles flow with the stream of the 45 high pressure air under higher velocities, then collide with collision plate 15 and are milled into finer particles" (column 1,lines 41-47) and further "The velocity of gas stream at the outlet of 
Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the grinding is a process chosen from jet mill.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Gray et al. US Patent Number 4,879,140 hereinafter GRAY.
	As for claim 11, JOSEPHY and GEISSLER2 are silent on wherein the dry technique is applied while a vibrational force is applied.
	GRAY teaches "another embodiment of the present invention whereby multilayers of release agents can be provided, each separating a multilayered film from which flakes are to be made" (column 7, lines 32-35).
	GRAY further teaches "It is contemplated that if intrinsic and thermal stressed prove inadequate in removing the pigmented film from the dielectric surface, mechanical vibration can be employed to complete separation. As such, application of a sonic or ultrasonic transducer to the tube has proven a convenient technique for providing such vibration" (column 7, lines 42-48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the dry technique is applied while a vibrational force is applied in the process of JOSEPHY because GRAY teaches that such a vibrational .
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS.
	As for claim 12, JOSEPHY and GEISSLER are silent on wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web.	
	JOSEPHY teaches "The multi-layered coated PET is introduced into a solvent or water stripping process to remove the sandwich from the PET" (column 2, lines 59-61). 
	PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
	PHILLIPS further teaches "the flexible web is coated with a solvent soluble polymer ... also it should be appreciated that other release layers which have very mechanical removal of the optically variable thin film either by use of a vacuum or by the use of air jets" (column 12, lines 15-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web in the process of JOSEPHY and GEISSLER because PHILLIPS teaches that such a process in a known equivalent to the solvent separation process of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
	As for claim 15, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10), and "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3) wherein the metal layer has reflective properties, i.e. wherein the first layer and the second layer are applied using a process ... the reflector layer is applied using a process under vacuum chosen from physical vapor deposition and chemical vapor deposition.
	JOSEPHY and GEISSLER are silent on wherein the first layer and the second layer are applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing.
	However, JOSEPHY does teaches "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof. Cellulosics may be suitable release materials, if capable of being coated or evaporated without detrimentally affecting the release properties" (column 5, lines 27-31).
	PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating 
	PHILLIPS further teaches "The acrylic based polymer is applied to the web is suitable manner such as by gravure coating" (column 12, lines 25-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes applying the first layer and the second layer are applied using a process chosen from ... gravure because PHILLIPS teaches and illustrates that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2).
	As for claim 13, JOSEPHY and GEISSLER2 are silent on wherein each coating is independently applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing.	
	JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor 
	PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
	PHILLIPS further teaches "The acrylic based polymer is applied to the web is suitable manner such as by gravure coating" (column 12, lines 25-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes wherein the first and second layer are independently applied using a process chosen from ... gravure because PHILLIPS teaches and shows that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
	SAEGUSA teaches "A method for producing a flaky material having various uses for improvements" (abstract, line 1).
	SAEGUSA further teaches "There is a further alternative method using a gravure roll for the pick-up roll or the mid-roll between the pick-up roll and substrate, in which method the liquid film is transferred to the substrate after controlling the amount of the 
	SAEGUSA further teaches "As described above in detail, by both regulating the amount of the base liquid supplied and controlling the linear velocity of travelling of the smooth substrate according to the method of the present invention, it becomes possible to produce flakes of any thickness in large amounts" (page 9, lines 35-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of SAEGUSA when applying the metal layer of JOSEPHY such that the reflector layer is independently applied using a process chosen from ... gravure because SAEGUSA teaches that its method results in flaky material of any thickness.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 further in view of Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2.
	As for claim 18, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber'' (abstract, lines 1- 6) and i.e. a method of forming a thin film device.
	JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic providing a web with a water-soluble release layer… coating the water-soluble release layer with a multi-layer thin film; coating the multi-layer thin film with another water-soluble release layer.
	JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. release the multilayer thin film from the web.
	JOSEPHY is silent on the water-soluble release layer including polyvinyl alcohol.
	JOSEPHY does teach “Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof” (column 5, lines 27-28).
	PHILLIPS2 teaches “A color shifting multilayer interference film is provided which may be used to produce foils or flakes for use in pigment compositions and colorants having color shifting properties” (abstract, lines 1-4).
	PHILLIPS2 teaches “The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like” (column 5, lines 33-37), i.e. water-soluble release layer including polyvinyl alcohol.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the water-soluble release layer including polyvinyl alcohol in JOSEPHY because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
As for claim 20, JOSEPHY teaches “the process of this invention produces single layer reflective aluminum flakes” (column 9, lines 36-39) and “In the embodiments in which the metal flakes are coated on opposite sides with the protective polymeric film layers, the protective coating layers are applied at a thickness of about 150 angstroms or less” (column 9, lines 45-48), i.e. wherein the multi-layer thin film includes a first layer coated on the water-soluble release layer; coating the first layer with a reflector layer; and coating the reflector layer with a second layer to form the multi-layer thin film.
	As for claim 21, JOSEPHY does teach “Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof” (column 5, lines 27-28).
	PHILLIPS2 teaches “The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like” (column 5, lines 34-36).
	It would have been obvious to one of ordinary skill in the art to include the polyvinyl pyrrolidone in the blend of polymeric release coating in JOSEPHY such that wherein the release layer also includes at least one of… polyvinyl pyrrolidone formulation, because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY, Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 as applied to claim 18 above, further in view of Seto et al. WO 02/073250A2 hereinafter SETO.
As for claim 19, JOSEPHY and GEISSLER2 are silent on wherein the multi-layer thin film includes a Fabry-Perot Structure.
SETO teaches "The invention discloses magnetic OVP, said pigment consisting of thin-layer flakes having a basic metal-dielectric-metal structure to result in a viewing angle dependent color appearance, and having, in addition to said viewing-angle dependent O color appearance, incorporated magnetic properties, to make them distinguishable from OVP of similar appearance but not having said magnetic properties" (abstract, lines 1-4).
	SETO further teaches "Very brilliant colors are obtained with a first type of OVP, made by physical vapor deposition. This type of OVP is constructed as a thin-film vapor deposited Fabry-Perot resonator stack. Simple-sandwich metal-dielectric-metal, as well as double- sandwich metal-dielectric-metal-dielectric-metal layer sequences are described in the prior art. The top metal layer(s) must be partially reflecting/ partially transparent, such that light can be coupled in and out of the Fabry-Perot resonator stack" (page 1, lines 1-9).
	SETO further teaches "Optically variable devices of various types are used as an efficient anti-copy means on bank notes and security documents. A large part of the world-wide printed currency relies on such optically variable copy protection devices, and among these, features printed with optically variable ink (OVI™) have acquired a preeminent position since their first appearance on currency in 1987. Optically variable 
	SETO teaches "Figure 3, shows the schematic layer sequence of a. second preferred embodiment of a magnetic OVP according to the present invention. Said magnetic OVP comprises one absorber layer 1, one dielectric layer 2 and at least one magnetic layer 4 being adjacent to one reflector layer 4. In this embodiment, a 4-layer design is required. Preferably, on a release-coated R carrier foil C, an absorber layer 1 of chromium is deposited, followed by a dielectric layer 2 of magnesium fluoride and a reflector layer 3 of aluminum. A magnetic layer 4 of magnetic material is deposited at last" (page 7, lines 11-20).
	SETO further teaches "It can subsequently be detached from its carrier and comminuted into a pigment" (page 2, lines 11-12).
	It would have been obvious to one of ordinary skill in the art to apply the Fabry-Perot structure of SETO onto the release-coated web of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure to form a pigment because SETO teaches that flakes made of such a structure have view-angle dependent color appearance that cannot be reproduced and useful in security applications.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717